Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
Before entry of an Examiner’s Amendment, claim 1 is currently amended.  Claim 2 is original or was previously presented.  Claim 3 was withdrawn.  Claims 1-3 were pending.  Claim 3 is cancelled herein by examiner amendment. Claims 1 and 2 remain pending and were fully considered.  The examined claimed are directed to an apparatus. 
Status of Previous Objections / Rejections
Examiner withdraws the previous Drawings and Specification objections and the 35 USC §112 rejections in view of the pertinent specification and claim amendments..
Response to Amendment
With the March 23, 2022 submittal, Applicant revised the title and amended the claim language to clarify the invention and to address the claim interpretations and rejections of the prior Office action.  Prior to their submittal, an Applicant representative (AR) also discussed some remaining issues with examiner.  After the latest submittal, Examiner and AR discussed the issue of the remaining withdrawn claim.  A related Interview Summary is attached.

EXAMINER’S AMENDMENT
Claim 3, which was previously withdrawn, must be cancelled from this application.  Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in a telephone interview with Harris Pitlick on April 26, 2022.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of Applicant’s March 23, 2022 submittal, as follows:
Amendments to the Claims:
Please cancel claim 3.
Allowable Subject Matter
Claims 1 and 2 are allowed.  Independent claim 1 is as follows:  
Claim 1:  A reverse osmosis treatment system comprising: 
a reverse osmosis treatment device configured to separate first to-be-treated water into permeate and brine via reverse osmosis; 
a first pump configured to pressurize a part of second to-be-treated water thereby to feed pressurized third to-be-treated water to a second energy recovery device; 
a second pump configured to pressurize a remaining part of the second to-be- treated water thereby to feed pressurized fourth to-be-treated water to a first energy recovery device; 
a third pump configured to pressurize the third to-be-treated water thereby to feed pressurized fifth to-be-treated water having a higher pressure than the third to-be-treated water to a flow passage; 
the first energy recovery device configured to exchange pressures between the fourth to-be-treated water and the brine thus separated by the reverse osmosis treatment device, thereby to produce sixth to-be-treated water having a higher pressure than the fourth to-be-treated water;
a merging portion configured to merge the fifth to-be-treated water from the flow passage and the sixth to-be-treated water, thereby to produce the first to-be-treated water; and 
the second energy recovery device configured to pressurize the third to-be-treated water with a pressure of the permeate thus separated by the reverse osmosis treatment device.
The following is an examiner’s statement of reasons for allowance:  
These are apparatus claims with significant functional language (italicized above) such as ‘configured to separate first to-be-treated water,’ ‘configured to pressurize a part of second to-be-treated water’ and ‘configured to merge the fifth to-be-treated water.’  The functional language is interpreted as clarifying the recited structure and requiring a certain structural arrangement of the various structural components, such as in Fig. 10 of Applicant’s specification.  In Examiner’s initial review and Office action (12-24-2021), Examiner did not uncover singly or in combination, any prior art that met the recited structural and functional limitations of claim 1.
Additionally, after review of the claim amendments which further clarify the intended structure, and upon reconsideration of the entire application, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a reverse osmosis treatment system for recovering energy generated at the permeate and brine sides during seawater desalination, with the claimed features substantially as described in the currently amended independent claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following additional prior art appears pertinent to Applicants’ disclosure and claims:
Cook et al. (US20080296224) discloses reverse osmosis (RO) systems having efficiency enhancing features, including RO systems having a RO module and a pumping system (Abstract, [0007]-[0009]).  A feed fluid line can introduce feed fluid into the pumping system, and the pumping system can increase the pressure of the feed and pass the pressurized feed to the RO module (Id.).  Such RO systems can also have a recycle stream leading from a concentrate side of the RO module to the pumping system and a purified stream leading from a purified side of the RO module (Id.).  In some cases, the pumping system can boost the pressure of both the feed fluid and the recycle stream, and the boosted fluids can be fed into the RO module (Id.).
El-Sayed (US20170066670) discloses an integrated reverse osmosis/pressure retarded osmosis including at least a first housing configured for receiving and pretreating feed brine from an onshore or offshore oil rig, a second housing having a first semi-permeable membrane, a third housing configured for receiving and pretreating seawater, a first splitter positioned in communicating relation with the third housing, a fourth housing having a second semi-permeable membrane, a first pump positioned in communicating relation with the first splitter and the fourth housing, a mixer positioned in communicating relation with the second housing, the first splitter, and the fourth housing, a first energy recovery system positioned in communicating relation with the second housing, a generator positioned in communicating relation with the first energy recovery system and the first pump, and a second energy recovery system, such as a turbine or a pressure exchanger, the second energy recovery system being positioned in communicating relation with the fourth housing and the mixer, whereby the second housing is configured to receive feed brine from the first housing so as to decrease the salinity of the feed brine by pressure retarded osmosis, and to release a pressurized outlet stream. The fourth housing is configured for receiving pretreated pressurized seawater and producing desalinated product water by reverse osmosis and releasing a pressurized brine solution stream (Abstract, [0007], [0015], Figs. 1A – 2B).
Al-Hawaj (US20140202144) teaches a combined pump and energy recovery turbine including at least one fluid flow pressurizing a sliding vane pump and a sliding vane energy recovery turbine that recovers energy from a second fluid flow, such as the brine discharge from an RO seawater desalination system (abstract, [0006], Figs. 1-6).
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, Applicant may reach examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
4/26/2022